 

Exhibit 10.3

AMENDED AND RESTATED SEPARATION AGREEMENT

This Agreement is between Jacobs Engineering Group Inc.  and its affiliated and
subsidiary companies (“Jacobs”) and Lori S.  Sundberg (“Employee”).  This
Agreement becomes effective upon the date of the Iast signature.

WHEREAS, Employee has been a full time employee of Jacobs; and

WHEREAS, Employee and Jacobs desire to define the details of Employee’s
separation from Jacobs.

NOW, THEREFORE, in consideration of the valuable promises and the agreements
contained herein, it is agreed as follows:

1.Termination of Employment.  Employee’s employment with Jacobs shall terminate
effective October 3rd, 2017 (the “Separation Date”).  Between July 31, 2017 and
the Separation Date, Employee shall be on paid time off status, but will be
available for consultation at Jacobs’ request on issues related to her
transition.

2.Employment References.  Employee acknowledges that it is Jacobs’ policy that
when it receives reference inquiries from prospective employers regarding former
employees, Jacobs will confirm only information of position held and dates of
employment.  Salary information will be confirmed only if authorized in writing
by the former employee.  Jacobs agrees to conform to the above policy if it
receives any reference inquiries regarding Employee.

3.Payment of Amounts Owed.  Employee acknowledges that Jacobs will pay all
remuneration owed to him/her as a result of his/her employment with Jacobs
through the Separation Date.  Any outstanding expense reports for expenses
incurred by Employee in the course of his/her employment with Jacobs through the
Separation Date will be paid to Employee in accordance with normal approval and
payment procedures.  Accrued but unused paid time off (“PTO”) will be paid out
in accordance with standard practice.

4.Lump Sum Payment and Relocation.  As additional consideration for Employee
entering into this Agreement, Employee shall receive within fifteen (15)
calendar days after the later to occur of (i) the expiration of the Revocation
Period set forth in Paragraph 16, below or (ii) July 31, 2017, a Iump sum
payment of Eight Hundred and Twenty-Five Thousand and Fifty-Four Dollars
($825,054.00), less statutorily-required deductions and withholdings.

5.Acknowledgment of Full Payment.  Employee acknowledges that the payments and
arrangements described herein shall constitute full and complete satisfaction of
any and all amounts properly due and owing to Employee as a result of his/her
employment with Jacobs and/or the termination of that employment, and that in
the absence of this Agreement, Employee would not be entitled to, among other
things, the payment and benefits specified in paragraphs 1, 5 and 7.

Page 1

 

--------------------------------------------------------------------------------

 

6.Management Incentive Plan.  Employee will not be eligible to receive a bonus
award under the Management Incentive Plan for FY2017 or thereafter.

7.Stock Incentives.  Employee is not eligible to receive any stock options,
restricted stock awards or other stock incentives from and after July 1, 2017

8.Other Employee Benefits.  Nothing herein shall deprive Employee of any vested
benefits that Employee has in the Jacobs’ Section 401(k) or other employee
benefit plan.

9.Right to Elect Continued Coverage.  Upon Employee’s termination of employment,
Employee may elect to continue health insurance coverage as permitted under
COBRA.  Information on COBRA and the cost to continue coverage will be mailed to
Employee by Jacobs’ COBRA Administrator (UnitedHealthcare).  Employee will have
60 days after receipt of this information to elect COBRA participation,
retroactive to the termination of Employee’s employment status.  Employee and
his/her covered dependents should retain his/her/their health insurance cards if
Employee or any covered dependent plans to continue coverage.  Employee should
contact Jacobs Employee Solutions & Information (“JESI”) regarding conversion
rights or porting rights for life and accident insurance coverage.

10.Non-Disclosure of Trade Secrets, Confidential and Proprietary
Information.  At the outset of Employee’s employment with Jacobs, Employee
executed an Employee Invention and Confidential Information Agreement (the “EICI
Agreement”) in which Employee made certain specifically enforceable promises, a
copy of which is attached hereto as Exhibit “A”.  The termination of Employee’s
employment does not termínate Employee’s obligations under the EICI
Agreement.  Specifically, Jacobs may enforce the confidentiality provisions of
the EICI Agreement even though Employee leaves its employ.

Employee’s position at Jacobs placed Employee in the possession of highly
sensitive and extremely proprietary information of Jacobs, including, but not
limited to, in the very highly competitive consulting, engineering, design,
construction and construction management business.  Under the EICI Agreement,
Employee must hold in confidence and may not disclose any proprietary, technical
or business records, data or information developed by Employee or disclosed to
Employee by Jacobs or by its customers or prospective customers or any
subsidiary, parent or affiliate of Jacobs, including but not limited to,
information regarding Jacobs’ highly sensitive extremely proprietary information
regarding its consulting, engineering, design, construction and construction
management business and prospects.  Furthermore, Employee may utilize such
information only as authorized by Jacobs.  Thus, Employee may not use or
disclose any of this information during any new employment.

The confidential proprietary information and trade secrets covered by the EICI
Agreement include, but are not limited to, the following:

(i)

All business development and client information within the exclusive control of
Jacobs, including but not limited to:

 

(a)

Current and prospective customer lists;

Page 2

 

--------------------------------------------------------------------------------

 

 

(b)

Current and prospective business projects;

 

(c)

Pricing, rates, schedules and method of bidding on individual projects;

 

(d)

Technical details and status reports involving current and prospective projects;

 

(e)

Contracting strategies, philosophies and/or techniques;

 

(f)

Salary rates and benefit levels for Jacobs’ employees;

 

(g)

Employment and recruitment policies of Jacobs; and

 

(h)

Internal policies and procedures utilized by Jacobs in performing business
projects and consulting work.

(ii)

Strategic business plans and marketing initiatives of Jacobs which are not
general public knowledge.

(iii)

Any other confidential, proprietary, technical data developed by Employee or
disclosed to Employee by Jacobs during Employee’s employment, whether pertaining
to specific projects with which Employee was involved or otherwise.

As to this information, Jacobs hereby reminds Employee that Employee must abide
by Employee’s confidentiality responsibilities and refrain from using or
disclosing any of the above information to Employee’s new employer or to any
third party without prior written consent from Jacobs.  Furthermore, Jacobs also
reminds Employee that Employee must immediately return to it all written
material currently in Employee’s possession relating to the above-listed
proprietary information.

If Employee in any way breaches his/her obligations not to disclose the trade
secrets and confidential proprietary information of Jacobs, whether by using or
disclosing any of the above-listed information, Jacobs will immediately pursue
all legal remedies available to it, including without limitation, an injunction
preventing Employee’s continued conduct and/or a civil action for damages.

11.Immunity Under the Defend Trade Secrets Act of 2016.  The federal Defend
Trade Secrets Act of 2016 provides immunity to Employee in certain circumstances
for limited disclosure of Jacobs’ trade secrets:

(i)

in confidence, either directly or indirectly to a federal, state or local
government official, or to an attorney, “solely for the purpose of reporting or
investigating a suspected violation of law,” or

(ii)

“in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.”

Additionally, if Employee files a retaliation lawsuit for reporting a suspected
violation of law he/she may also use and disclose related trade secrets in the
following manner:

Page 3

 

--------------------------------------------------------------------------------

 

(i)

Employee may disclose the trade secret to his/her attorney, and

(ii)

Employee may use the information in related court proceedings, as long as
Employee files documents containing the trade secret under seal, and does not
otherwise disclose the trade secret “except pursuant to court order.”

12.Entire Agreement; Choice of Law.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by Employee and an executive officer of Jacobs.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas (without giving effect to its conflicts of
laws, rules or principles) and no failure or delay in exercising any right,
power or privilege hereunder shall operate or a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

13.Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14.Release of Claims.  In further consideration of the foregoing, Employee
hereby releases and discharges Jacobs, its affiliated and subsidiary companies,
and its and their respective present and former agents, officers, directors,
employees, successors and assigns (hereinafter collectively “Releasees”) from
any and all matters, claims, demands, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, whether in law or in equity, which Employee has
or may have against the Releasees.  This release includes, without limitation,
all claims and causes of action, known or unknown by Employee, arising out of or
in any way connected with Employee’s employment relationship with Jacobs and/or
the termination of Employee’s employment.  This release includes, without
limitation, claims arising under federal, state or local laws prohibiting
employment discrimination and/or claims arising out of any legal restrictions
upon Jacobs’ right to terminate Employee’s employment.  Employee expressly
understands that among the various rights and claims being waived by him/her in
this Agreement are those arising under the Age Discrimination in Employment Act,
(29 U.S.C.  § 621, et seq.), as amended.  Employee further warrants that he/she
has not filed any claims against the Releasees.

Nothing in this Agreement shall be construed to prevent Employee from filing an
administrative charge with the Equal Employment Opportunity Commission (or any
state or local fair employment practices agency), the Securities and Exchange
Commission (“SEC”), or any other governmental, administrative or regulatory
agency.  With respect to any such filing, Employee understands and agrees that
Employee is waiving the right, and shall not seek, accept, or be entitled, to
any monetary relief or recovery (other than any applicable statutory award or
fee that cannot be waived as a matter of law), whether for himself/herself
individually, or as a member of a class or group, arising from, in connection
with, or related to a charge or complaint filed by Employee for himself/herself
or as a representative on behalf of others.

Page 4

 

--------------------------------------------------------------------------------

 

15.Consideration Period.  Employee acknowledges that under the Age
Discrimination in Employment Act, Employee has twenty-one (21) days within which
to consider this Agreement before executing it.  If, however, Employee executes
this Agreement before the expiration of the 21-day consideration period,
Employee acknowledges that he/she has knowingly and voluntarily waived the
consideration period and further acknowledges that he/she has taken sufficient
time to consider this Agreement before executing it.

16.Revocation Period.  This Agreement shall not become binding on Employee until
seven (7) calendar days after Employee signs.  During this 7-day period,
Employee may revoke this Agreement.  Such revocation must be in writing,
directed to Michael R.  Tyler, Senior Vice President & General Counsel, Jacobs
Engineering Group Inc., 1999 Bryan Street, Suite 1200, Dallas, Texas 75201, and
received by Jacobs within said 7-day period.  Upon expiration of the 7-day
period, Employee acknowledges that this Agreement becomes binding on Employee.

17.Individual Agreement.  This Agreement has been individually negotiated and is
not part of a group exit incentive or other termination program.

18.Confidentiality.  The terms of this Agreement are confidential.  Employee
agrees that he/she will not publicize this Agreement directly, either in
specifics or as to general content, to either the public generally, to any
current or former employee of Jacobs, or to any other person or entity, except:
(i) as required by applicable law or regulation or (ii) as Employee might be
lawfully compelled to give testimony by a court of competent jurisdiction or
participate in an administrative proceeding, such as the EEOC (or any state or
local fair employment practices agency) or SEC.  Any unauthorized publication
shall be considered a material breach of this Agreement and shall subject
Employee to liability for damages.  Employee’s agreement to keep confidential
the terms of this Agreement extends to Employee’s communications to all persons
other than Employee’s immediate family, Employee’s attorneys and accountants who
have a legitimate need to know the terms in order to render professional advice
or services to Employee; otherwise, Employee agrees not to identify or reveal
any other terms of this Agreement except as otherwise provided herein.  Nothing
in this paragraph 20 prohibits Employee from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the U.S. Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal Iaw
or regulation.

19.Non-Disparagement.  Employee agrees that he/she will not in any way disparage
Jacobs, including current or former officers, directors, agents and/or employees
of Jacobs, nor will Employee make or solicit any comments, statements or the
like to the media or to others, that may be considered to be derogatory or
detrimental to the good name or business reputation of Jacobs.  Employee’s
non-disparagement obligations under this Agreement are not intended to interfere
with or restrict Employee’s ability to communicate with any administrative,
regulatory, governmental or Iaw enforcement agency, or from testifying under the
power of a subpoena issued from a court of competent jurisdiction.

20.No Solicitation of Jacobs Employees.  Employee agrees and warrants that
he/she will not, for a period of one (1) year following the effective date of
this Agreement, either directly or indirectly, for himself or on behalf of any
third party, solicit, induce, recruit, or cause

Page 5

 

--------------------------------------------------------------------------------

 

another person in the employ of Jacobs to terminate his or her employment for
the purpose of joining, associating or becoming employed with any business or
activity which is in competition with any business or activity engaged in by
Jacobs.

21.Non-Compete.  To protect the confidential, proprietary and trade secret
information Employee received, and had access to, during Employee’s employment
with Jacobs, and in recognition of the consideration provided to Employee under
this Agreement, Employee agrees not to render any services, that are the same
as, or substantially similar to, the duties and functions Employee performed for
Jacobs, on behalf of any competitor of Jacobs in any geographic region, area,
market, district, territory, county, parish or other location for which Employee
was responsible, or performed duties, for Jacobs during the last twelve (12)
months of Employee’s employment.  Employee’s obligations under this paragraph
will apply only during the period which is six (6) months from and after the
Separation Date.

22.Sensitive Information.  Employee recognizes that as an officer of Jacobs
he/she has occupied a position of trust with respect to business information of
a highly sensitive and confidential nature, including but not limited to, names
and duties of key personnel, business and growth/expansion plans, marketing and
business development initiatives and prospects, financial results and forecasts,
bidding information, cost and charging rates and their make up and structure,
customer lists, and profit and operating margins (“Sensitive Information”).

Employee agrees that for a period of two (2) years immediately following the
termination of his/her employment, that he/she will not either directly or
indirectly:

 

(a)

Disclose any Sensitive Information to any person, firm or corporation (Sensitive
Information does not include information that is generally available in the
public domain, other than as a result of any action by Employee; provided,
however, Sensitive Information shall not be deemed to be in the public domain
merely because individual features of it are in the public domain unless the
combination itself and the principle of operation are also in the public
domain.); or

 

(b)

Make known to any person, firm or corporation the names or addresses of any of
the customers of Jacobs or Jacobs’ affiliated companies or any other information
pertaining to them that such recipient would be able to use in competition with
Jacobs or Jacobs’ affiliated companies.

23.Voluntary Agreement.  EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT INVOLVES THE
KNOWING AND VOLUNTARY RELEASE OF KNOWN AND UNKNOWN CLAIMS BY EMPLOYEE AGAINST
JACOBS.  EMPLOYEE UNDERSTANDS THAT HE/SHE HAS THE RIGHT TO, AND HAS BEEN GIVEN
THE OPPORTUNITY TO, CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE.  EMPLOYEE
ACKNOWLEDGES THAT HE/SHE HAS BEEN (AND HEREBY IS) ADVISED BY JACOBS THAT HE/SHE
SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.  EMPLOYEE
FURTHER ACKNOWLEDGES THAT HE/SHE HAS NOT BEEN DISCOURAGED OR DISSUADED FROM
CONSULTING WITH AN ATTORNEY BY JACOBS.

Page 6

 

--------------------------------------------------------------------------------

 

24.Arbitration.  The parties agree that the arbitration of disputes provides
mutual advantages in terms of facilitating the fair and expeditious resolution
of disputes.  In consideration of these mutual advantages, the parties agree to
the Arbitration Procedures set forth in Exhibit “B” attached hereto.

 

Page 7

 

--------------------------------------------------------------------------------

 

Executed at Dallas, Texas, this 26th day of July, 2017.

 

/s/ Lori Sundberg

Lori Sundberg

 

 

Executed at Dallas, Texas, this 26th day of July, 2017.

 

JACOBS ENGINEERING GROUP INC.

 

By:

 

/s/ Michael R. Tyler

 

 

Michael R. Tyler

 

 

Senior Vice President & General Counsel

 

 

 

Page 8

 

--------------------------------------------------------------------------------

 

Exhibit “A”

Employee Invention and Confidential Information Agreement

 

 

Page 1

14097508.3

--------------------------------------------------------------------------------

 

Exhibit “B”

Arbitration Procedures

(a)

Scope of Arbitration

The parties will submit to arbitration, in accordance with these provisions, any
and all disputes either party may have arising from or related to this
Agreement, including, but not limited to, its formation, breach, performance, or
the interpretation, application, or enforceability of this Agreement.  The
parties further agree that the arbitration process agreed upon herein shall be
the exclusive means for resolving all disputes made subject to arbitration
herein but that no arbitrator shall have authority to determine whether disputes
fall within the scope of these arbitration provisions.

(b)

Availability of Provisional Relief

These arbitration provisions shall not prevent Jacobs or Employee, as the case
may be, from obtaining injunctive relief from a court of competent jurisdiction
to enforce the confidentiality, non-disparagement, non-solicitation and
non-compete obligations of the parties under this Agreement.

(c)

JAMS Employment Arbitration Rules And Procedures Apply

Any arbitration hereunder shall be conducted under the JAMS Employment
Arbitration Rules and Procedures (“JAMS Rules”).  A copy of the JAMS Rules may
be found at http://www.jamsadr.com/rules-employment-arbitration/ or by searching
the internet for “JAMS Employment Arbitration Rules.” This agreement to
arbitrate shall be subject to the Federal Arbitration Act, 9 U.S.C. SECTION 1
ET. SEQ.  The arbitration shall proceed before a single arbitrator and the
proceedings shall be confidential to the extent allowed by law.

(d)

Invoking Arbitration

Either party may invoke the arbitration procedures described herein by
submitting to the other, in person, by mail, or reputable delivery service
(e.g., UPS or FedEx) a written demand for arbitration containing a statement of
the matter to be arbitrated in sufficient detail to establish the timeliness of
the demand.  The parties shall then have fourteen days within which they may
identify a mutually agreeable arbitrator.  After the fourteen-day period has
expired, the parties shall prepare and submit to JAMS a joint submission.  In
their submission to JAMS, if they have not already selected a mutually agreeable
arbitrator, the parties shall request that an arbitrator be assigned pursuant to
the JAMS Rules.

(e)

Award Final

The decision of the Arbitrator shall be final, conclusive, and binding on the
parties to the arbitration, subject to judicial review and confirmation as
provided by law.  Subject to any remedies the arbitrator may award, the parties
to the arbitration shall be responsible for the arbitration and arbitrator’s
fees in accordance with applicable law.  The Arbitrator shall be empowered to
award any remedies (including, without limitation, injunctive and other
equitable relief) that a court of law could award for the claims at issue in the
matter, but such remedies shall be limited to those that are available to a
party in a court of law for said claims.  The Arbitration Agreement contained
herein supersedes any other arbitration agreement between the parties.

Page 1

 

--------------------------------------------------------------------------------

 

(f)

Stenographic Record

There shall be a stenographic record of the arbitration hearing, unless the
parties agree to record the proceedings by other reliable means.

(g)

Location

Unless otherwise agreed by the parties, arbitration hearings shall take place in
the state in which the employee worked, at a mutually agreeable place or, if no
agreement can be reached, at a place designated by JAMS.

(h)

Law Governing the Arbitrator’s Award

In rendering an award, the arbitrator shall determine the rights and obligations
of the parties according to the substantive law of the State of Texas (excluding
conflicts of laws principles), and the arbitrator’s decision shall be governed
by state and federal substantive law, including state and federal discrimination
laws, as though the matter were before a court of law.

(i)

Written Awards and Enforcement

Any arbitration award shall be accompanied by a written statement containing a
summary of the issues in controversy, a description of the award, and an
explanation of the reasons for the award.  The parties agree that a competent
court shall enter judgment upon the award of the arbitrator, provided it is in
conformity with the terms of this Agreement.

(j)

Severability

If any part of this arbitration procedure is in conflict with any mandatory
requirement of applicable law, the statute shall govern, and that part shall be
reformed and construed to the maximum extent possible in conformance with the
applicable law.  The remaining provisions of this arbitration procedure shall
remain otherwise unaffected and enforceable.

Page 2

 